 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         No. 2:21-mc-00098 TLN AC
11                       Plaintiff,
12           v.                                         ORDER
13    STEVEN ZINNEL,
14                       Defendant.
15

16          The court is in receipt of defendant Steven Zinnel’s motion for an extension of time to file

17   reply briefing. ECF No. 55. The court already granted defendant an extension of time to file

18   reply briefing from June 9, 2021 to June 30, 2021 with respect to his request for hearing (ECF

19   No. 20). ECF No. 35. Defendant now seeks a 30-day extension of time to submit reply briefs as

20   to (1) his own request for hearing, (2) “all outstanding motions” which he lists as ECF Nos. 29,

21   30, 34, 36, and 37, and (3) third-party David Zinnel’s request for hearing (ECF No. 13). ECF No.

22   55.

23          Defendant was already given the requested extension of time with respect to his own

24   request for hearing. ECF No. 44. The “pending motions” that defendant identifies have already

25   been resolved and no further briefing is required or permitted. Id. As to the third-party request,

26   defendant already filed an opposition (ECF No. 30); because he did not file the request at issue,

27   he is not permitted to file a reply brief. Defendant’s motion for an extension of time at ECF No.

28   55 is DENIED.
                                                       1
 1          Also before the court are motions from defendant to stay this case until a district judge
 2   other than the one assigned can rule on his request to transfer this case to Oregon (ECF No. 59),
 3   and to preemptively forbid any return-transfer request by plaintiff from the District of Oregon
 4   back to the Eastern District of California (ECF No. 58). The undersigned already ruled that this
 5   case will not be transferred to the District of Oregon. ECF No. 27. Thus, these motions are also
 6   DENIED as MOOT.
 7          In summary, defendant Steven Zinnel’s motions at ECF Nos. 55, 58, and 59 are each
 8   DENIED.
 9   DATED: June 7, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
